Title: From Benjamin Franklin to Philip Schuyler, 8 August 1775
From: Franklin, Benjamin
To: Schuyler, Philip


Sir,
Philada. Augt. 8. 1775. 5 PM.
Your Letter to the President of the Congress, arrived here just now by an Express from Albany, and is brought to me, the Congress being adjourn’d and all the Members out of town but my self. I have taken the Liberty of looking into it, to see if it required any Service from hence in our Power to render. I wish we had more Powder to send you as you desire: But all hitherto arriv’d is gone to Boston, and an Order is left here for sending 5 Ton more thither as soon as it comes in. I hope the second Parcel sent you from hence, which had been delay’d on the Road by some Mismanagement, has got safe to you before this time. I shall immediately forward your Letter to the President who is now I suppose in the Camp before Boston. Wishing you Success in your arduous Undertakings, and a safe Return with Health, Happiness and Honour, I am, very respectfully Sir, Your most obedient humble Servant 
B Franklin
Gen. Schuyler
 
Endorsed: Benja Franklin  August 8th  Recd. 14th
